Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 08/09/2022 have been fully considered but they are not persuasive. 
The Applicant argues that in regard to claim 1 that the combination of Babulano and Hattori prior art, does not teach the limitation of “a first carrier on which the power semiconductor chip is mounted; 
a first encapsulant encapsulating at least part of the first carrier; and 
a second encapsulant encapsulating the current sensor assembly.”
In response to this argument, the Examiner directs the applicant’s attention to the combination of Babulano and Hattori prior art, which teaches that a first carrier (100-1/804) on which the power semiconductor chip (102/722) is mounted (see Babulano, Figs.14B and 31 as shown below); 
a first encapsulant (117/712) encapsulating at least part of the first carrier (100-1/804) (see Babulano, Figs.14B and 31 as shown below); and 
a second encapsulant (806) encapsulating the current sensor assembly (104) (see Babulano, Fig.31 as shown below). 
Note: making separable encapsulant layers is not sufficient by itself to patentably distinguish over an otherwise integral encapsulate layer unless there are new or unexpected results. see MPEP §2144.04.V.C 
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the combination of Babulano and Hattori reference does meet all the limitation in claim 1.
Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 recites the limitation “the single current sensor" in line 7.  There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “the single current sensor” relates back to “a current sensor” line 6.
For purpose of compact prosecution, “the single current sensor” will be treated as if it were “the current sensor.”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Babulano et al. (U.S. 2016/0377689 A1, hereinafter to Babulano) in view of Hattori et al. (U.S. 2019/0089240 A1, hereinafter refer to Hattori).
Regarding Claim 1: Babulano discloses a power semiconductor module (see Babulano, Figs.14B and 31 as shown below and ¶ [0003]- ¶ [0004]), comprising: 

    PNG
    media_image1.png
    196
    427
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    272
    548
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    567
    959
    media_image3.png
    Greyscale

a power semiconductor chip (102/722) (see Babulano, Figs.14B and Fig.31 as shown above);  
an external contact (106) electrically coupled to the power semiconductor chip (102), the external contact (106) being configured to carry an alternating current (note: ordinary skill in the art recognize that magnetic field is produced due to the result of altermatic current flow) and the external contact (106) comprising an opening (see Babulano, Fig.14B as shown above and ¶ [0057]- ¶ [0060]);
a current sensor (104) assembly comprising a current sensor (104, note magnetic field sensor 104 is equivalent to the claimed current sensor because it measures accurately current flow through the source or drain of the power MOSFET by positioning the magnetic field sensor 104 in close proximity to the source or drain current pathway of the device) and being at least partially arranged in the opening (note: the conventional ways of measuring current is breaking the conductor open and inserting the current measuring tool between the conductor; therefore, in order to measure the current that passes through conductor 106 necessarily have an opening to insert the current sensor 104 therebetween), the current sensor (104) being configured to measure the alternating current (see Babulano, Fig.14B as shown above and ¶ [0057]- ¶ [0060]);
a first carrier (100-1/804) on which the power semiconductor chip (102/722) is mounted (see Babulano, Figs.14B and 31 as shown above); 
a first encapsulant (117/712) encapsulating at least part of the first carrier (100-1/804) (see Babulano, Figs.14B and 31 as shown above); and 
a second encapsulant (806) encapsulating the current sensor assembly (104) (see Babulano, Fig.31 as shown above). 
Note: making separable encapsulant layers is not sufficient by itself to patentably distinguish over an otherwise integral encapsulate layer unless there are new or unexpected results. see MPEP §2144.04.V.C
Babulano is silent upon explicitly disclosing wherein an opening in the external contact.
Before effective filing date of the claimed invention the disclosed opening were known to be formed in the external contact in order to improve on the precision with which the current value detected by the current detection circuit.
For support see Hattori, which teaches wherein an opening in the external contact (36/37) (see Hattori, Fig.11 as shown below and ¶ [0034]- ¶ [0037]).

    PNG
    media_image4.png
    572
    830
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Babulano and Hattori to enable an opening in the external contact (36/37) as taught by Hattori in order to improve on the precision with which the current value is detected by the current detection circuit  (see Hattori, Fig.11 as shown above and ¶ [0034]- ¶ [0037]).
Regarding Claim 2: Babulano as modified teaches a power semiconductor module as set forth in claim 1 as above. The combination of Babulano and Hattori further teaches wherein the current sensor assembly (32) is arranged perpendicular to the external contact (36) (see Hattori, Fig.11 as shown above).  
Regarding Claim 3: Babulano as modified teaches a power semiconductor module as set forth in claim 1 as above. The combination of Babulano and Hattori further teaches wherein the external contact (106) is arranged in a plane, and wherein the current sensor assembly (104) comprises at least two sensor elements (104a/104b) that are arranged above and below the plane, respectively (see Babulano, Fig.14B as shown above).   
Regarding Claim 7: Babulano as modified teaches a power semiconductor module as set forth in claim 1 as above. The combination of Babulano and Hattori further teaches wherein an encapsulant (117/806/712) encapsulating at least part of the first carrier (100/804) and the current sensor assembly (104) (note: the Babulano integral encapsulation layer is equivalent to the claimed separable encapsulating layer making separable encapsulant layers is not sufficient by itself to patentably distinguish over an otherwise integral encapsulate layer unless there are new or unexpected results. see MPEP §2144.04.V.C) (note: applicant argument that the claimed separable encapsulating layers is distinguishable over the prior art is not persuasive because the prior art integral encapsulating layer performs the same function as the claimed separable incapsulating layers) (see Babulano, Figs.14B and 31 as shown above).
Regarding Claim 9: Babulano as modified teaches a power semiconductor module as set forth in claim 1 as above. The combination of Babulano and Hattori further teaches wherein the second encapsulant (806) is mounted on the first encapsulant (117/712) using a screw, a rivet or glue (117) (note: the interface encapsulating layer between encapsulating layers 712 and 806 is equivalent to the claimed glue layer because it performs the same function as the claimed glue layer) (see Babulano, Fig.131 as shown above).
Regarding Claim 17: Babulano as modified teaches a power semiconductor module as set forth in claim 1 as above. The combination of Babulano and Hattori further teaches wherein the second encapsulant (806) is fixed onto the first encapsulant (117/712) (see Babulano, Fig.31 as shown above). 
Note: making separable encapsulant layers is not sufficient by itself to patentably distinguish over an otherwise integral encapsulate layer unless there are new or unexpected results. see MPEP §2144.04.V.C
Regarding Claim 20: Babulano discloses a power semiconductor module (see Babulano, Figs.1B and 31 as shown above and ¶ [0003]- ¶ [0004]), comprising: 
a power semiconductor chip (102/722) (see Babulano, Figs.1B and Fig.31 as shown above);  
an external contact (106) electrically coupled to the power semiconductor chip (102), the external contact (106) being configured to carry an alternating current (note: ordinary skill in the art recognize that magnetic field is produced due to the result of altermatic current flow) and the external contact (106) comprising an opening (see Babulano, Fig.1B as shown above and ¶ [0057]- ¶ [0060]);
a current sensor (104, note magnetic field sensor 104 is equivalent to the claimed current sensor because it measures accurately current flow through the source or drain of the power MOSFET by positioning the magnetic field sensor 104 in close proximity to the source or drain current pathway of the device) assembly comprising a current sensor (104) and being at least partially arranged in the opening (note: the conventional ways of measuring current is breaking the conductor open and inserting the current measuring tool between the conductor; therefore, in order to measure the current that passes through conductor 106 necessarily have an opening to insert the current sensor 104 therebetween), the single current sensor (104) being configured to measure the alternating current (note: ordinary skill in the art recognize that magnetic field is produced due to the result of altermatic current flow) (see Babulano, Fig.1B as shown above and ¶ [0057]- ¶ [0060]);
a first carrier (100-1/804) on which the power semiconductor chip (102/722) is mounted (see Babulano, Figs.1B and 31 as shown above); and 
an encapsulant (117/712/806) arranged over the first carrier (100-1/804), the power semiconductor chip (102/722), and the current sensor assembly (104) (see Babulano, Fig.31 as shown above). 
Note: making separable encapsulant layers is not sufficient by itself to patentably distinguish over an otherwise integral encapsulate layer unless there are new or unexpected results. see MPEP §2144.04.V.C
Babulano is silent upon explicitly disclosing wherein an opening in the external contact.
Before effective filing date of the claimed invention the disclosed opening were known to be formed in the external contact in order to improve on the precision with which the current value detected by the current detection circuit.
For support see Hattori, which teaches wherein an opening in the external contact (36/37) (see Hattori, Fig.11 as shown above and ¶ [0034]- ¶ [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Babulano and Hattori to enable an opening in the external contact (36/37) as taught by Hattori in order to improve on the precision with which the current value is detected by the current detection circuit  (see Hattori, Fig.11 as shown above and ¶ [0034]- ¶ [0037]).
Claims 4-6  are rejected under 35 U.S.C. 103 as being unpatentable over Babulano et al. (U.S. 2016/0377689 A1, hereinafter to Babulano) and Hattori et al. (U.S. 2019/0089240 A1, hereinafter refer to Hattori) as applied to claim 1 above, and further in view of Tajima et al. (WO 2019/117119 A1, hereinafter to Tajima).
WO 2019/117119 A1 (hereinafter refer to Tajima) is relied upon solely for the English language translation of WO 2019/117119 A1. 
Regarding Claim 4: Babulano as modified teaches a power semiconductor module as applied to claim 1 above. The combination of Babulano and Hattori is silent upon explicitly disclosing wherein a second carrier comprising driver circuitry, the driver circuitry being configured to drive the power semiconductor chip, 
wherein the external contact is arranged on the first carrier, 
wherein the current sensor assembly is arranged between the first carrier and the second carrier.
Before effective filing date of the claimed invention the disclosed a second carrier were known to comprise driver circuitry to drive the power semiconductor chip, wherein the external contact to be arranged on the first carrier and the current sensor assembly to be arranged between the first carrier and the second carrier.
For support see Tajima, which teaches a second carrier (1012/1313/1315) comprising driver circuitry (1150/1160), the driver circuitry (1150/1160) being configured to drive the power semiconductor chip (1170) (see Tajima, Fig.8 as shown below and page.3), 
wherein the external contact (1181) is arranged on the first carrier (1331/1011/1321) (see Tajima, Fig.8 as shown below), 1012-2798 / 201951349 US23 
wherein the current sensor assembly (1201) is arranged between the first carrier (1331/1011/1321) and the second carrier (1012/1313/1315) (see Tajima, Fig.8 as shown below). 

    PNG
    media_image5.png
    374
    779
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed intention to combine the teachings of Babulano, Hattori, and Tajima to enable the second carrier (1012/1313/1315) to comprise driver circuitry (1150/1160), wherein the external contact (1181) arranged on the first carrier (1331/1011/1321) and the current sensor assembly (1201) arranged between the first carrier (1331/1011/1321) and the second carrier (1012/1313/1315) as taught by Tajima in order to drive the power semiconductor chip ((see Tajima, Fig.8 as shown above and page.3).
Regarding Claim 5: Babulano as modified teaches a power semiconductor module as set forth in claim 4 as above. The combination of Babulano, Hattori, and Tajima further teaches wherein the current sensor assembly (1201) is coupled to the second carrier (1012/1313/1315) by a solder joint or a press fit connection (note: patentability of a product does not depend on its method of production) (see Tajima, Fig.8 as shown above).  
Regarding Claim 6: Babulano as modified teaches a power semiconductor module as set forth in claim 4 as above. The combination of Babulano, Hattori, and Tajima further teaches wherein the current sensor assembly (104/32) comprises an electrically conductive carrier (100) carrying the current sensor (104/32) and at least one passive electrical component (118/33) (see Babulano, Fig.2 and see Hattori, Fig.11 as shown above). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Babulano et al. (U.S. 2016/0377689 A1, hereinafter to Babulano) and Hattori et al. (U.S. 2019/0089240 A1, hereinafter refer to Hattori) as applied to claim 1 above, and further in view of Suzuki et al. (U.S. 2021/0167770 A1, hereinafter refer to Suzuki).
Regarding Claim 10: Babulano as modified teaches a power semiconductor module as applied to claim 1 above. The combination of Babulano and Hattori is silent upon explicitly disclosing wherein a memory unit configured to store calibration parameters of the current sensor assembly and/or electrical performance data of the power semiconductor module.  
Before effective filing date of the claimed invention the disclosed power semiconductor module were known to include memory unit configured to store calibration parameters of the current sensor assembly and/or electrical performance data of the power semiconductor module.
For support see Suzuki, which teaches memory unit (40) configured to store calibration parameters of the current sensor assembly (50) and/or electrical performance data of the power semiconductor module (1) (see Suzuki, Figs.1-3 and ¶ [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Babulano, Hattori, and Suzuki to enable power semiconductor module (1) include memory unit (40) as taught by Suzuki in order to configure to store calibration parameters of the current sensor assembly and/or electrical performance data of the power semiconductor module (see Suzuki, Figs.1-3 and ¶ [0003]).
Claims 18-19  are rejected under 35 U.S.C. 103 as being unpatentable over Babulano et al. (U.S. 2016/0377689 A1, hereinafter to Babulano) in view of Tajima et al. (WO 2019/117119 A1, hereinafter to Tajima) and Hattori et al. (U.S. 2019/0089240 A1, hereinafter refer to Hattori).
WO 2019/117119 A1 (hereinafter refer to Tajima) is relied upon solely for the English language translation of WO 2019/117119 A1. 
Regarding Claim 18: Babulano discloses a power semiconductor module (see Babulano, Figs.1B and 31 as shown below and ¶ [0003]- ¶ [0004]), comprising: 

    PNG
    media_image1.png
    196
    427
    media_image1.png
    Greyscale


    PNG
    media_image3.png
    567
    959
    media_image3.png
    Greyscale

a power semiconductor chip (102/722) (see Babulano, Figs.1B and Fig.31 as shown above);  
an external contact (106) electrically coupled to the power semiconductor chip (102), the external contact (106) being configured to carry an alternating current (note: ordinary skill in the art recognize that magnetic field is produced due to the result of altermatic current flow) and the external contact (106) comprising an opening (see Babulano, Fig.1B as shown above and ¶ [0057]- ¶ [0060]);
a current sensor (104, note magnetic field sensor 104 is equivalent to the claimed current sensor because it measures accurately current flow through the source or drain of the power MOSFET by positioning the magnetic field sensor 104 in close proximity to the source or drain current pathway of the device) assembly comprising a single current sensor (104) that is at least partially arranged in the opening (note: the conventional ways of measuring current is breaking the conductor open and inserting the current measuring tool between the conductor; therefore, in order to measure the current that passes through conductor 106 necessarily have an opening to insert the current sensor 104 therebetween), the single current sensor (104) being configured to measure the alternating current (note: ordinary skill in the art recognize that magnetic field is produced due to the result of altermatic current flow) (see Babulano, Fig.1B as shown above and ¶ [0057]- ¶ [0060]).
Babulano is silent upon explicitly disclosing wherein the current sensor sticks out of both sides of a plane defined by a first side and a second side of the external contact, the second side of the external contact being opposite the first side of the external contact.  
Before effective filing date of the claimed invention the disclosed arrangements of current sensor were known in order to measure current flowing through the external electrode.
For support see Tajima, which teaches wherein the current sensor (1201) sticks out of both sides of a plane defined by a first side and a second side of the external contact (1181) (note: contact 1181 has four sides), the second side of the external contact (1181) being opposite the first side of the external contact (1181) (see Tajima, Fig.8 as shown above).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Babulano and Tajima to enable the current sensor (1201) sticks out of both sides of a plane defined by a first side and a second side of the external contact (1181) (note: contact 1181 has four sides), the second side of the external contact (1181) being opposite the first side of the external contact (1181) as taught by Tajima in order to measure current flowing through the external electrode (see Tajima, Fig.8 as shown above).  
The combination of Babulano and Tajima is silent upon explicitly disclosing wherein an opening in the external contact.
Before effective filing date of the claimed invention the disclosed opening were known to be formed in the external contact in order to improve on the precision with which the current value detected by the current detection circuit.
For support see Hattori, which teaches wherein an opening in the external contact (36/37) (see Hattori, Fig.11 as shown below and ¶ [0034]- ¶ [0037]).

    PNG
    media_image4.png
    572
    830
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Babulano, Tajima, and Hattori to enable an opening in the external contact (36/37) as taught by Hattori in order to improve on the precision with which the current value is detected by the current detection circuit  (see Hattori, Fig.11 as shown above and ¶ [0034]- ¶ [0037]).
Regarding Claim 19: Babulano as modified teaches a power semiconductor module as set forth in claim 18 as above. The combination of Babulano, Tajima, and Hattori further teaches wherein a first carrier (100-1/804) on which the power semiconductor chip (102/722) is mounted (see Babulano, Figs.1B and 31 as shown above); and 
an encapsulant (117/712/806) arranged over the first carrier (100-1/804), the power semiconductor chip (102/722), and the current sensor assembly (104) (see Babulano, Fig.31 as shown above). 
Note: making separable encapsulant layers is not sufficient by itself to patentably distinguish over an otherwise integral encapsulate layer unless there are new or unexpected results. see MPEP §2144.04.V.C
Conclusion
23.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
24.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896